DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-14 of U.S. Patent No. 10,279,107. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more features and are therefore more specific.  It has been held that the broader invention is anticipated by the more specific invention.  See In re Goodman, USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct therefrom.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 29, 32-36, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moberg et al (US 2008/0051727).
Regarding claim 21, Moberg discloses a user-wearable infusion pump (page 1, para. 0002), comprising a disposable cartridge 20 including a reservoir 26 configured to contain a medicament, the disposable cartridge including a plunger 32 at a proximal end of the reservoir and an outlet port in fluid communication with the reservoir at a distal end of the reservoir (page 4, paras. 0048, 0049; page 5, para. 0058; figs. 3, 4), a drive unit 44 including a piezoelectric motor (page 8, para. 0078), a lead screw 42 (page 6, para. 0061: lead shaft is threaded and therefore is interpreted to be a screw), and a push rod 40 (fig. 4), wherein the drive unit is configured such that when the piezoelectric motor is energized with an electrical drive signal, the piezoelectric motor causes the lead screw to rotate (page 6, para. 0060; page 8, para. 0078: “rotary piezo-electrically actuated motor” necessarily operates when activated by an electrical drive signal), wherein rotation of the lead screw causes linear motion of the pushrod relative to the motor, and the linear motion of the push rod moves the plunger to cause medicament to flow from the reservoir out of the outlet port to the patient (page 6, para. 0060).
Regarding claim 22, Moberg discloses a rotatable drive mechanism 47 in contact with the motor 44 (via gear 46) and configured to rotate with the lead screw when the motor is energized (page 6, para. 0063; fig. 4).
Regarding claim 23, Moberg discloses that the lead screw 42 and the rotatable drive mechanism 47 rotate relative to the motor 44 around a common axis of rotation (page 6, para. 0063; fig. 4).
Regarding claim 24, Moberg discloses that the drive mechanism is integral with the lead screw 42 (page 6, para. 0063) and therefore each rotational movement of the drive mechanism, in any direction, causes corresponding movement of the lead screw.
Regarding claim 25, Moberg discloses that the rotatable drive mechanism 47 is a disk in contact with the motor (via gear 46), and wherein energizing the motor includes rotational motion of the drive disk that is converted into linear motion of the pushrod 40 via rotation of the lead screw 42 (fig. 4; page 6, para. 0063).
Regarding claim 29, Moberg discloses that the motor includes a drive tip 46 extending axially from the motor 44 in contact with the rotatable drive mechanism 47 (fig. 4).

Regarding claim 32, Moberg discloses a user-wearable infusion pump (page 1, para. 0002), comprising a reservoir 26 configured to contain a medicament, a plunger 32 at a proximal end of the reservoir and an outlet port in fluid communication with the reservoir at a distal end of the reservoir (page 4, paras. 0048, 0049; page 5, para. 0058; figs. 3, 4), a piezoelectric motor 44 (page 8, para. 0078), a lead screw 42 (page 6, para. 0061: lead shaft is threaded and therefore is interpreted to be a screw), and a push rod 40 (fig. 4), wherein the drive unit is configured such that when the piezoelectric motor is energized with an electrical drive signal, the piezoelectric motor causes the lead screw to rotate (page 6, para. 0060; page 8, para. 0078: “rotary piezo-electrically actuated motor” necessarily operates when activated by an electrical drive signal), wherein rotation of the lead screw causes linear motion of the pushrod relative to the motor, and the linear motion of the push rod moves the plunger to cause medicament to flow from the reservoir out of the outlet port to the patient (page 6, para. 0060).
Regarding claim 33, Moberg discloses a rotatable drive mechanism 47 in contact with the motor 44 (via gear 46) and configured to rotate with the lead screw when the motor is energized (page 6, para. 0063; fig. 4).
Regarding claim 34, Moberg discloses that the lead screw 42 and the rotatable drive mechanism 47 rotate relative to the motor 44 around a common axis of rotation (page 6, para. 0063; fig. 4).
Regarding claim 35, Moberg discloses that the drive mechanism is integral with the lead screw 42 (page 6, para. 0063) and therefore each rotational movement of the drive mechanism, in any direction, causes corresponding movement of the lead screw.
Regarding claim 36, Moberg discloses that the rotatable drive mechanism 47 is a disk in contact with the motor (via gear 46), and wherein energizing the motor includes rotational motion of the drive disk that is converted into linear motion of the pushrod 40 via rotation of the lead screw 42 (fig. 4; page 6, para. 0063).
Regarding claim 40, Moberg discloses that the motor includes a drive tip 46 extending axially from the motor 44 in contact with the rotatable drive mechanism 47 (fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg in view of Steck et al (US 10,850,032).
Claims 26 and 37 call for the drive disk to comprise a metal material.  Moberg is silent as to the material of the drive disk. Steck teaches an infusion device (col. 10, line 4) comprising a motor and gear system which transmits movement of the motor to the plunger (col. 10, lines 11-18), and further teaches that the gears can be formed from any suitable material including ceramics (col. 10, line 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the drive disk of Moberg from a ceramic material as taught by Steck because Steck teaches that a ceramic material is a suitable material for forming the gears in a medical infusion pump.
Allowable Subject Matter
Claims 27, 28, 30, 31, 38, 39, 41, 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note the claims are subject to a double patenting rejection above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783